IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


IN THE MATTER OF THE                             No. 73782-1-1
PERSONAL RESTRAINT OF:
                                                 DIVISION ONE
GEORGE VILLALUZ, JR.,
                                                 UNPUBLISHED OPINION               H
                     Petitioner.
                                                 FILED: June 13,2016               2T-
                                                                                   G
       Per Curiam. George Villaluz pleaded guilty to three counts of delivery of l'_

heroin in Whatcom County Superior Court Cause No. 11-1-01164-2. He filed a

personal restraint petition, contending that the court imposed a sentence that

exceeds the ten-year statutory maximum on his convictions. See RCW

69.50.401; RCW 9A.20.021(b). The State concedes error.

       We accept the State's concession that the trial court exceeded its

authority in sentencing Villaluz to a twelve-month term of community custody in

addition to a 120-month term of confinement. Because the trial court sentenced

Villaluz to a term of confinement that is equal to the statutory maximum for the

offense, the court was required under RCW 9.94A.701(9) to reduce his term of

community custody to zero. See State v. Boyd, 174 Wn.2d 470, 275 P.3d 321

(2012); see ajso State v. Winborne, 167 Wn. App. 320, 329, 273 P.3d 454,

review denied, 174 Wn.2d 1019 (2012).
No. 73782-1-1/2



       Accordingly, we grant Villaluz's petition and remand to the trial court to

amend the community custody term consistent with RCW 9.94A.701(9).1


                                For the court:




                                                     "P^.f AiJ




       1 To the extent that Villaluz objects in his reply brief to the superior
court's transfer of his motion under CrR 7.8(c)(2), because we remand to
superior court for amendment of the judgment and sentence, any objection to
the initial transfer is moot.